DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 27 September 2019 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 16, 20, 21, 23, 24, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaufhold (US-2019/0080205).
	Regarding claim 1:  Kaufhold discloses an inference method, comprising: calculating,  by one or more processors, a feature of data by using an autoregression model (fig 6, figs 23-25, [0100], and [0117]-[0119] of Kaufhold – GPU includes autoencoder (encoder from previous time step outputs to decoder for present time step, so autoregression model) which detects classes of images), the data being output from a N-th layer (N is a positive integer) in an encoder having a plurality of layers (fig 23(2311) and [0117] of Kaufhold); and inputting, by the one or more processors, the calculated feature to a layer in a decoder having a plurality of layers (fig 23 (2313) and [0117] of Kaufhold), the layer in the decoder corresponding to the N-th layer in the encoder (fig 23(2309,2311,2313) and [0117] of Kaufhold – final layer of multi-layered encoder 2311 outputs to first layer of multi-layered decoder 2313).
	Regarding claim 16:  Kaufhold discloses the inference method as claimed in claim 1 (as rejected above), further comprising: inputting, by the one or more processors, image data of a to-be-processed object into the encoder to output the data (fig 23(2301) and [0131]-[0132] of Kaufhold), and inferring, by the one or more processors, image data of a processed object from the decoder (fig 23(2317), fig 24(2401-2407), fig 25, and [0117]-[0119] of Kaufhold).
	Regarding claim 20:  Kaufhold discloses the inference method as claimed in claim 1 (as rejected above), wherein the calculating of the feature of the data includes calculating, in response to (m+1)-th data (m is a positive integer) being output from the N-th layer in the encoder, a (m+1)-th feature based on the (m+1)-th data and a feature calculated based on m-th data (fig 11(1105,1109), fig 12, [0041], [0095]-[0096], and [0106] of Kaufhold – current feature/object ((m+1)-th data) calculated based on previously determined features/objects (m-th data)).
	Regarding claim 21:  Kaufhold discloses the inference method as claimed in claim 1 (as rejected above), further comprising: inputting, by the one or more processors, two-dimensional image data or three-dimensional image data into the encoder to generate the data ([0117] of Kaufhold – inputting 2D image data).
	Regarding claim 23:  Kaufhold discloses the inference method as claimed in claim 1 (as rejected above), wherein at least one layer of the plurality of layers in the encoder is a convolutional layer, and at least one layer of the plurality of layers in the decoder is a deconvolutional layer (figs 23-24, [0040]-[0041], and [0117]-[0118] of Kaufhold).
	Regarding claim 24:  Kaufhold discloses an inference apparatus (fig 26 and [0141] of Kaufhold), comprising: one or more memories (fig 26(2620) and [0143] of Kaufhold); and one or more processors (fig 26(2630) and [0147] of Kaufhold) configured to calculate a feature of data by using an autoregression model (fig 6, figs 23-25, [0100], and [0117]-[0119] of Kaufhold – GPU includes autoencoder (encoder from previous time step outputs to decoder for present time step, so autoregression model) which detects classes of images), the data being output from a N-th layer (N is a positive integer) in an encoder having a plurality of layers (fig 23(2311) and [0117] of Kaufhold); and input the calculated feature to a layer in a decoder having a plurality of layers (fig 23 (2313) and [0117] of Kaufhold), the layer in the decoder corresponding to the N-th layer in the encoder (fig 23(2309,2311,2313) and [0117] of Kaufhold – final layer of multi-layered encoder 2311 outputs to first layer of multi-layered decoder 2313).
	Regarding claim 27:  Kaufhold discloses the inference apparatus as claimed in claim 24 (as rejected above), wherein the one or more processors are further configured to input image data of a to-be-processed object into the encoder to output the data (fig 23(2301) and [0131]-[0132] of Kaufhold) and infer image data of a processed object from the decoder (fig 23(2317), fig 24(2401-2407), fig 25, and [0117]-[0119] of Kaufhold).
	Regarding claim 29:  Kaufhold discloses the inference apparatus as claimed in claim 24 (as rejected above), wherein the one or more processors calculate, in response to (m+1)-th data (m is a positive integer) being output from the N-th layer in the encoder, a (m+1)-th feature based on the (m+1)-th data and a feature calculated based on m-th data (fig 11(1105,1109), fig 12, [0041], [0095]-[0096], and [0106] of Kaufhold – current feature/object ((m+1)-th data) calculated based on previously determined features/objects (m-th data)).
	Regarding claim 30:  Kaufhold discloses a training method, comprising: inputting, by one or more processors, image data of an object into an encoder having a plurality of layers (fig 23(2301,2303,2311) and [0117] of Kaufhold); calculating, by the one or more processors, a feature of data by using an autoregression model (fig 6, figs 23-25, [0100], and [0117]-[0119] of Kaufhold – GPU includes autoencoder (encoder from previous time step outputs to decoder for present time step, so autoregression model) which detects classes of images), the data being output from a N-th layer (N is a positive integer) in the encoder (fig 23(2311) and [0117] of Kaufhold); inputting, by the one or more processors, the calculated feature to a layer in a decoder having a plurality of layers (fig 23(2313) and [0117] of Kaufhold), the layer in the decoder corresponding to the N-th layer in the encoder (fig 23(2309,2311,2313) and [0117] of Kaufhold – final layer of multi-layered encoder 2311 outputs to first layer of multi-layered decoder 2313), and performing, by the one or more processors, machine learning on at least either the encoder or the decoder so that an output result output from the decoder approaches image data of a processed object (figs 23-25 and [0117]-[0119] of Kaufhold – machine learning on encoder and decoder to output result in same class as previously processed objects).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 14, 15, 17, 18, 22, 25, 26, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold (US-2019/0080205) in view of Jin (US-2014/0032463).
	Regarding claim 14:  Kaufhold discloses the inference method as claimed in claim 1 (as rejected above), wherein the calculating of the feature of the data includes calculating a feature indicative of a dependency of the data in a determined region by using the autoregression model (fig 11(1109), fig 25, [0094], [0105], and [0119] of Kaufhold – autoregression training for object recognition in determined region 1109, which is then stored according to object class).
	Kaufhold does not disclose the dependency of the data in a predetermined direction.
	Jin discloses the dependency of the data in a predetermined direction (fig 5, fig 6B, [0072]-[0074], and [0077]-[0078] of Jin).
	Kaufhold and Jin are analogous art because they are from the same field of endeavor, namely visual object and visual pattern detection using neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the dependency of the data be in a predetermined direction, as taught by Jin.  The motivation for doing so would have been to be able to apply the device and method of Kaufhold in the context of a process, such as semiconductor wafer manufacturing, in which the objects to be detected are directionally-dependent and the captured image space is divided accordingly, thus providing a customized application of the general system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kaufhold according to the relied-upon teachings of Jin to obtain the invention as specified in claim 14.
	Regarding claim 15:  Kaufhold discloses an inference method, comprising: calculating, by one or more processors, a feature indicative of a dependency of data in a determined region (fig 11(1109), fig 25, [0094], [0105], and [0119] of Kaufhold – autoregression training for object recognition in determined region 1109, which is then stored according to object class), the data being output from a N-th layer (N is a positive integer) in an encoder having a plurality of layers (fig 23(2311) and [0117] of Kaufhold); and inputting, by the one or more processors, the calculated feature to a layer in a decoder having a plurality of layers (fig 23 (2313) and [0117] of Kaufhold), the layer in the decoder corresponding to the N-th layer in the encoder (fig 23(2309,2311,2313) and [0117] of Kaufhold – final layer of multi-layered encoder 2311 outputs to first layer of multi-layered decoder 2313).
	Kaufhold does not disclose the dependency of the data in a predetermined direction.
	Jin discloses the dependency of the data in a predetermined direction (fig 5, fig 6B, [0072]-[0074], and [0077]-[0078] of Jin).
	Kaufhold and Jin are analogous art because they are from the same field of endeavor, namely visual object and visual pattern detection using neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the dependency of the data be in a predetermined direction, as taught by Jin.  The motivation for doing so would have been to be able to apply the device and method of Kaufhold in the context of a process, such as semiconductor wafer manufacturing, in which the objects to be detected are directionally-dependent and the captured image space is divided accordingly, thus providing a customized application of the general system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kaufhold according to the relied-upon teachings of Jin to obtain the invention as specified in claim 15.
	Regarding claim 17:  Kaufhold in view of Jin discloses the inference method as claimed in claim 14 (as rejected above), further comprising: dividing, by the one or more processors, image data of an object in the predetermined direction to generate a plurality of blocks (fig 24 (2401-2407), fig 25, and [0118]-[0119] of Kaufhold – divided into determined regions; fig 6B and [0078] of Jin – divided in the predetermined direction); and inputting, by the one or more processors, the plurality of blocks into the encoder to generate the data (fig 24(2421) and [0118] of Kaufhold; fig 5 and [0073]-[0074] of Jin).  Kaufhold and Jin are combined for the reasons set forth above with respect to claim 14.
	Regarding claim 18:  Kaufhold in view of Jin discloses the inference method as claimed in claim 17 (as rejected above), further comprising: arranging, by the one or more processors, data related to a process for the object in a predetermined format in accordance with each of the plurality of blocks (fig 6B and [0077]-[0078] of Jin – libraries of 2D grating structure), concatenating the arranged data with each of the plurality of blocks to generate a plurality of concatenated data, and inputting the plurality of concatenated data into the encoder (figs 4A-4F, fig 5, [0053]-[0054], and [0070]-[0072] of Jin).  Kaufhold and Jin are combined for the reasons set forth above with respect to claim 14.
	Regarding claim 22:  Kaufhold discloses the inference method as claimed in claim 21 (as rejected above).  Kaufhold does not disclose wherein the two-dimensional image data or the three-dimensional image data is image data related to a semiconductor fabrication processes.
	Jin discloses wherein the two-dimensional image data or the three-dimensional image data is image data related to a semiconductor fabrication processes (fig 6B, fig 9, [0078], [0082]-[0083], and [0089] of Jin).
	Kaufhold and Jin are analogous art because they are from the same field of endeavor, namely visual object and visual pattern detection using neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the two-dimensional image data be image data related to a semiconductor fabrication processes, as taught by Jin.  The motivation for doing so would have been to be able to apply the device and method of Kaufhold in the context of a process, such as semiconductor wafer manufacturing, thus providing a customized application of the general system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kaufhold according to the relied-upon teachings of Jin to obtain the invention as specified in claim 22.
	Regarding claim 25:  Kaufhold discloses the inference apparatus as claimed in claim 24 (as rejected above), wherein the one or more processors calculate a feature indicative of a dependency of the data in a determined region by using the auto-regression model (fig 11(1109), fig 25, [0094], [0105], and [0119] of Kaufhold – autoregression training for object recognition in determined region 1109, which is then stored according to object class).
	Kaufhold does not disclose the dependency of the data in a predetermined direction.
	Jin discloses the dependency of the data in a predetermined direction (fig 5, fig 6B, [0072]-[0074], and [0077]-[0078] of Jin).
	Kaufhold and Jin are analogous art because they are from the same field of endeavor, namely visual object and visual pattern detection using neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the dependency of the data be in a predetermined direction, as taught by Jin.  The motivation for doing so would have been to be able to apply the device and method of Kaufhold in the context of a process, such as semiconductor wafer manufacturing, in which the objects to be detected are directionally-dependent and the captured image space is divided accordingly, thus providing a customized application of the general system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kaufhold according to the relied-upon teachings of Jin to obtain the invention as specified in claim 25.
	Regarding claim 26:  Kaufhold discloses an inference apparatus (fig 26 and [0141] of Kaufhold), comprising: one or more memories (fig 26(2620) and [0143] of Kaufhold); and one or more processors (fig 26(2630) and [0147] of Kaufhold) configured to calculate a feature indicative of a dependency of data in a determined region (fig 11(1109), fig 25, [0094], [0105], and [0119] of Kaufhold – autoregression training for object recognition in determined region 1109, which is then stored according to object class), the data being output from a N-th layer (N is a positive integer) in an encoder having a plurality of layers (fig 23(2311) and [0117] of Kaufhold); and input the calculated feature to a layer in a decoder having a plurality of layers (fig 23 (2313) and [0117] of Kaufhold), the layer in the decoder corresponding to the N-th layer in the encoder (fig 23(2309,2311,2313) and [0117] of Kaufhold – final layer of multi-layered encoder 2311 outputs to first layer of multi-layered decoder 2313).
	Kaufhold does not disclose the dependency of the data in a predetermined direction.
	Jin discloses the dependency of the data in a predetermined direction (fig 5, fig 6B, [0072]-[0074], and [0077]-[0078] of Jin).
	Kaufhold and Jin are analogous art because they are from the same field of endeavor, namely visual object and visual pattern detection using neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the dependency of the data be in a predetermined direction, as taught by Jin.  The motivation for doing so would have been to be able to apply the device and method of Kaufhold in the context of a process, such as semiconductor wafer manufacturing, in which the objects to be detected are directionally-dependent and the captured image space is divided accordingly, thus providing a customized application of the general system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kaufhold according to the relied-upon teachings of Jin to obtain the invention as specified in claim 26.
	Regarding claim 28:  Kaufhold in view of Jin discloses the inference apparatus as claimed in claim 25 (as rejected above), wherein the one or more processors are further configured to divide image data of an object in the predetermined direction to generate a plurality of blocks (fig 24 (2401-2407), fig 25, and [0118]-[0119] of Kaufhold – divided into determined regions; fig 6B and [0078] of Jin – divided in the predetermined direction) and input the plurality of blocks into the encoder to generate the data (fig 24(2421) and [0118] of Kaufhold; fig 5 and [0073]-[0074] of Jin).  Kaufhold and Jin are combined for the reasons set forth above with respect to claim 25.
	Regarding claim 31:  Kaufhold discloses the training method as claimed in claim 30 (as rejected above), wherein the calculating of the feature of the data includes calculating a feature indicative of a dependency of the data in a determined region by using the autoregression model (fig 11(1109), fig 25, [0094], [0105], and [0119] of Kaufhold – autoregression training for object recognition in determined region 1109, which is then stored according to object class).
	Kaufhold does not disclose the dependency of the data in a predetermined direction.
	Jin discloses the dependency of the data in a predetermined direction (fig 5, fig 6B, [0072]-[0074], and [0077]-[0078] of Jin).
	Kaufhold and Jin are analogous art because they are from the same field of endeavor, namely visual object and visual pattern detection using neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the dependency of the data be in a predetermined direction, as taught by Jin.  The motivation for doing so would have been to be able to apply the device and method of Kaufhold in the context of a process, such as semiconductor wafer manufacturing, in which the objects to be detected are directionally-dependent and the captured image space is divided accordingly, thus providing a customized application of the general system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kaufhold according to the relied-upon teachings of Jin to obtain the invention as specified in claim 31.
	Regarding claim 32:  Kaufhold discloses a training method, comprising: dividing, by one or more processors, image data of an object in a determined region to generate a plurality of blocks (fig 24 (2401-2407), fig 25, and [0118]-[0119] of Kaufhold); inputting, by the one or more processors, the plurality of blocks into an encoder having a plurality of layers (fig 24(2421) and [0118] of Kaufhold); calculating, by the one or more processors a feature indicative of a dependency of data in a determined region (fig 11(1109), fig 25, [0094], [0105], and [0119] of Kaufhold – autoregression training for object recognition in determined region 1109, which is then stored according to object class), the data being output from a N-th layer (N is a positive integer) in the encoder (fig 23(2311) and [0117] of Kaufhold); inputting, by the one or more processors, the calculated feature to a layer in a decoder having a plurality of layers (fig 23 (2313) and [0117] of Kaufhold), the layer in the decoder corresponding to the N-th layer in the encoder (fig 23(2309,2311,2313) and [0117] of Kaufhold – final layer of multi-layered encoder 2311 outputs to first layer of multi-layered decoder 2313), and performing, by the one or more processors, machine learning on at least either the encoder or the decoder so that an output result output from the decoder approaches image data of a processed object (figs 23-25 and [0117]-[0119] of Kaufhold – machine learning on encoder and decoder to output result in same class as previously processed objects).
	Kaufhold does not disclose image data of an object in a predetermined direction; and the dependency of the data in a predetermined direction.
	Jin discloses image data of an object in a predetermined direction; and the dependency of the data in a predetermined direction (fig 5, fig 6B, [0072]-[0074], and [0077]-[0078] of Jin).
	Kaufhold and Jin are analogous art because they are from the same field of endeavor, namely visual object and visual pattern detection using neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the image data of the object be in a predetermined direction; and have the dependency of the data be in a predetermined direction, as taught by Jin.  The motivation for doing so would have been to be able to apply the device and method of Kaufhold in the context of a process, such as semiconductor wafer manufacturing, in which the objects to be detected are directionally-dependent and the captured image space is divided accordingly, thus providing a customized application of the general system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kaufhold according to the relied-upon teachings of Jin to obtain the invention as specified in claim 32.

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold (US-2019/0080205) in view of Jin (US-2014/0032463), and in further view of Narita (US-2002/0061129).
	Regarding claim 19:  Kaufhold in view of Jin discloses the inference method as claimed in claim 18 (as rejected above).  Kaufhold in view of Jin does not disclose wherein the data related to the process for the object is at least one of pressure, power, a gas flow rate, a temperature of an environment, a temperature of the object, a limit size, a depth, a taper angle, a tilt angle, bowing, information on a hardware implementation, a potential difference, a self-bias voltage, an emission intensity, power of a reflected wave, a detection value with a Doppler velocimeter, a plasma density, ion energy, or ion flux.
	Narita discloses wherein the data related to the process for the object is at least one of pressure, power, a gas flow rate, a temperature of an environment ([0076]-[0077] of Narita), a temperature of the object ([0068] of Narita), a limit size ([0028] and [0061] of Narita), a depth, a taper angle, a tilt angle, bowing, information on a hardware implementation, a potential difference, a self-bias voltage, an emission intensity, power of a reflected wave, a detection value with a Doppler velocimeter, a plasma density, ion energy, or ion flux (list recited in the alternative).
	Kaufhold and Narita are analogous art because they are from similar problem solving areas, namely determining features and characteristics of objects in images.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the data related to the process for the object be at least one of pressure, power, a gas flow rate, a temperature of an environment, a temperature of the object, a limit size, a depth, a taper angle, a tilt angle, bowing, information on a hardware implementation, a potential difference, a self-bias voltage, an emission intensity, power of a reflected wave, a detection value with a Doppler velocimeter, a plasma density, ion energy, or ion flux.  The motivation for doing so would have been to better analyze the semiconductor material, such as the material in Jin.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Kaufhold according to the relied-upon teachings of Narita to obtain the invention as specified in claim 19.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616